Name: Regulation (EEC) No 306/74 of the Council of 4 February 1974 on imports of olive oil from Turkey
 Type: Regulation
 Subject Matter: Europe;  EU finance;  processed agricultural produce;  taxation
 Date Published: nan

 Important legal notice|31974R0306Regulation (EEC) No 306/74 of the Council of 4 February 1974 on imports of olive oil from Turkey Official Journal L 034 , 07/02/1974 P. 0011 - 0012 Special edition in Czech Chapter 03 Volume 02 P. 40 - 41 Special edition in Estonian Chapter 03 Volume 02 P. 40 - 41 Special edition in Hungarian Chapter 03 Volume 02 P. 40 - 41 Special edition in Lithuanian Chapter 03 Volume 02 P. 40 - 41 Special edition in Latvian Chapter 03 Volume 02 P. 40 - 41 Special edition in Maltese Chapter 03 Volume 02 P. 40 - 41 Special edition in Polish Chapter 03 Volume 02 P. 40 - 41 Special edition in Slovakian Chapter 03 Volume 02 P. 40 - 41 Special edition in Slovenian Chapter 03 Volume 02 P. 40 - 41Regulation (EEC) No 306/74 of the Councilof 4 February 1974on imports of olive oil from TurkeyTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof;Having regard to the proposal from the Commission;Having regard to the Opinion of the European Parliament [1];Whereas Article 7 of Annex 6 to the Additional Protocol signed in Brussels on 23 November 1970, amended by the Agreement in the form of an exchange of letters, signed in Brussels on 23 November 1973, makes provision for special treatment to be accorded to imports of olive oil falling within subheading No 15.07 A II of the Common Customs Tariff, obtained entirely in Turkey and transported directly from that country into the Community; whereas, before that treatment can be accorded, rules for its application must be adopted ;Whereas on condition that Turkey imposes a special export charge, the special treatment provides for a standard rebate of 0.50 unit of account per 100 kilogrammes on the levy charged on such oil, and a reduction of the levy by the amount of the special charge, up to 4.5 units of account per 100 kilogrammes;Whereas it is necessary to ensure that, in accordance with the Agreement, the special import charge has the effect of increasing the price of oil on importation into the Community ; whereas, to ensure that the treatment in question is correctly applied, the necessary steps must be taken to ensure that the special export charge has beeen paid when the oil is imported,HAS ADOPTED THIS REGULATION:Article 1Where Turkey imposes the special export charge on olive oil other than refined olive oil falling within subheading No 15.07 A II of the Common Customs Tariff, obtained entirely in Turkey and transported directly from that country into the Community, the levy on imports of such oil into the Community shall be the levy calculated in accordance with Article 13 of Council Regulation No 136/66/EEC [2] of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 1707/73 [3], less :- 0.50 unit of account per 100 kilogrammes, and- an amount equal to the special export charge levied upon the oil in Turkey, up to 4.5 units of account per 100 kilogrammes.Article 2The arrangements provided for in Article 1 shall be applied to all imports in respect of which the importer can prove that the special export charge referred to in that Article is duly reflected in the import price.Article 3Where Turkey does not impose the special charge, the levy on imports into the Community of oil as defined in Article 1 shall be the levy calculated in accordance with Article 13 of Regulation No 136/66/EEC, less 0.50 unit of account per 100 kilogrammes.Article 4Detailed rules for the application of this Regulation, and of Article 2 in particular, shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC.Article 5Council Regulation (EEC) No 1235/71 [4] of 7 June 1971 on imports of olive oil from Turkey is repealed.Article 6This Regulation shall enter into force on the day of the entry into force of the Agreement in the form of an exchange of letters, signed on 23 November 1973, amending Article 7 of Annex 6 to the Additional Protocol to the Agreement [5] establishing an Association between the European Economic Community and Turkey.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 February 1974.For the CouncilThe PresidentW. Scheel[1] OJ. No C 2, 9. 1. 1974, p. 75.[2] OJ No 172, 30. 9. 1966, p. 3025/66.[3] OJ No L 175, 29. 6. 1973, p. 5.[4] OJ No L 130, 16. 6. 1971, p. 55.[5] The date of the entry into force of this Agreement will be published in the Official Journal of the European Communities.--------------------------------------------------